                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:19-CR-62-TAV-DCP
                                              )
RICHARD NEAL,                                 )
                                              )
              Defendant.                      )


                                         ORDER

       This criminal case is before the Court on defendant’s Motion to Continue Trial Date

[Doc. 17]. Defendant moves the Court to continue the trial of this case, currently scheduled

for January 7, 2020, and all other deadlines. In support, defendant states that his counsel

has pursued a good faith effort to resolve the case, but despite due diligence, additional

time is necessary to resolve certain pretrial matters and prepare for trial. Defendant

understands that the time between the filing of the instant motion and the rescheduled trial

date will be fully excludable for speedy trial purposes. The government does not oppose

the proposed continuance.

       Upon consideration of this motion, it appears to the Court that defendant requires

additional time to prepare adequately for trial, taking into account the exercise of due

diligence by the parties. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court thus finds that a failure

to continue this case would likely result in a miscarriage of justice. § 3161(h)(7)(B)(i).

Accordingly, the Court finds that the ends of justice served by granting such a continuance

outweigh the best interests of the public and defendant in a speedy trial. § 3161(h)(7)(A).
      For good cause shown, and in light of the lack of any objection by the government,

defendant’s motion [Doc. 17] is hereby GRANTED, and the trial of this case, previously

scheduled for January 7, 2020, is CANCELLED and is RESCHEDULED for Tuesday,

March 31, 2020, at 9:00 a.m. The plea agreement deadline is extended to Tuesday,

March 17, 2020. The period of time between the filing of defendant’s motion and the new

trial date shall be fully excludable under the Speedy Trial Act. § 3161(h)(7)(A)–(B).

      IT IS SO ORDERED.



                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            2
